internal_revenue_service number release date index number ------------------------------- ---------------------------------------- ---------------------------- ---------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ----------------- telephone number --------------------- refer reply to cc fip b04 plr-115007-09 date date parent parent ------------------------------------------------------------ ----------------------------------- ----------------------------------- target ------------------------------------------------------------ -------------------------------------- acquiring_corporation ------------------------------------------------------------ --------------------------------- country x state y state z date date dear ---------------- ------------ ------------- ------------- -------------------- -------------------------- this is in response to your request dated date and additional submissions filed by parent taxpayer on behalf of acquiring_corporation its wholly-owned subsidiary which involve a ruling_request arising in a statutory merger represented to be a reorganization within the meaning of sec_368 of the internal_revenue_code specifically a ruling was requested under sec_1_381_c_4_-1 of the income_tax regulations regarding the appropriate method_of_accounting for unpaid_losses for the surviving corporation facts plr-115007-09 taxpayer represents that as part of a sec_368 merger target changed its place of incorporation from country x to state y on date immediately thereafter target was transferred to acquiring_corporation on date target transferred all of its assets and liabilities to acquiring_corporation other than certain assets and liabilities relating to certain reinsurance contracts as part of that same plan immediately upon receipt of the requisite regulatory approval on date target merged into acquiring_corporation in a statutory merger taxpayer represents that together the date transfer of target’s assets and date merger of target into acquiring_corporation constituted a reorganization described in sec_368 taxpayer represents that acquiring_corporation is a property casualty insurance_company domiciled in state z and subject_to tax under sec_831 its primary business involves providing credit enhancement and protection through the issuance of financial guaranty insurance as well as the reinsurance of financial guaranty insurance acquiring_corporation has established loss_reserves and deducted unpaid_losses for tax purposes to cover anticipated future claims in situations where an event of default or claim has not yet occurred under the applicable insurance_policy acquiring_corporation requests permission to deduct its unpaid_losses only when an event of default occurs or a claim is made acquiring_corporation represents that it will deduct its loss_reserves as permitted under sec_832 and discounted as required by sec_846 taxpayer represents that target has never had effectively_connected_income in the united_states and that it has never filed a u s corporate_income_tax return taxpayer further represents that the method_of_accounting of target for unpaid_losses is not readily discernible and that the method_of_accounting of acquiring_corporation is not a correct method_of_accounting taxpayer states that it has no evidence that target is using the same method_of_accounting for unpaid_losses as acquiring_corporation and that for purposes of sec_381 target and acquiring_corporation are using different methods_of_accounting law and analysis sec_381 of the code provides that if a corporation acquires the assets of another corporation in a transfer to which sec_361 relating to nonrecognition_of_gain_or_loss to corporations applies the acquiring_corporation succeeds to and takes into account as of the close of the date of transfer the items of the transferor_corporation described in sec_381 subject_to the conditions and limitations specified in sec_381 and c this treatment is allowed if the transfer is made in connection with a reorganization described in inter alia sec_368 sec_381 provides that the acquiring_corporation shall use the method_of_accounting used by the distributor corporation on the date of distribution unless different plr-115007-09 methods were used by several distributor corporations or by a distributor corporation and the acquiring_corporation if different methods were used the acquiring_corporation shall use the method or combination of methods of computing taxable_income adopted pursuant to regulations prescribed by the secretary sec_1_381_c_4_-1 of the income_tax regulations provides that i f different methods_of_accounting were used the acquiring_corporation shall use the method or combination of methods_of_accounting adopted pursuant to this section sec_1_381_c_4_-1 provides that to the extent that different methods_of_accounting were employed on the date of transfer by the parties to a transaction described in sec_381 of the code with respect to any trades_or_businesses which are integrated or required to be integrated in accordance with sec_446 and the regulations thereunder the acquiring_corporation is to adopt the principal method_of_accounting determined under sec_1_381_c_4_-1 of the regulations or the method_of_accounting determined in accordance with sec_1_381_c_4_-1 whichever is applicable sec_1_381_c_4_-1 provides that the acquiring_corporation is to use the principal method_of_accounting as determined under sec_1_381_c_4_-1 provided that such method_of_accounting clearly reflects the income of the acquiring_corporation the increase or decrease in tax resulting from the change from the method_of_accounting previously used by any of the corporations involved is to be taken into account by the acquiring_corporation the adjustments necessary to reflect such change and such increase and decrease are determined and computed in the same manner as if on the date of transfer each of the several corporations whose method or methods_of_accounting are required to be changed in accordance with this section had initiated a change in accounting_method paragraph c also provides rules for determining the principal method_of_accounting sec_1_381_c_4_-1 provides that i f the acquiring_corporation may not continue to use the method_of_accounting used by it or the distributor or transferor_corporation or corporations on the date of distribution or transfer and may not under paragraph c use the principal method_of_accounting or if there is no principal method_of_accounting then the commissioner shall determine the appropriate method or combination of methods_of_accounting to be used taxpayer represents that acquired_corporation and target were using different methods_of_accounting for unpaid_losses as of the date of distribution or transfer pursuant to sec_1_381_c_4_-1 the provisions of sec_1_381_c_4_-1 must be applied to determine whether the acquiring_corporation should adopt the principal method_of_accounting the taxpayer also represents that target would be the larger company for purposes of the tests set forth in the regulations plr-115007-09 property and casualty insurers must include in gross_income the amount of their underwriting_income as provided in sec_832 computed on the basis of the underwriting and investment exhibit of the naic annual_statement sec_832 sec_832 defines the term underwriting_income as the premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred with respect to the term losses_incurred sec_832 provides that a property and casualty insurance_company is entitled to reduce gross_income for the taxable_year to the extent that its estimated unpaid_losses exceed its estimated unpaid_losses for the previous taxable_year conversely sec_832 provides that a property and casualty insurance_company must increase gross_income for the taxable_year to the extent that its estimated unpaid_losses are less than its estimated unpaid_losses with respect to the previous taxable_year the deduction for unpaid_losses is not subject_to cash or accrual accounting rules see 481_us_239 rather unpaid_losses are an estimate made at the close of the taxable_year of the insurer's liability for claims that it will be required to pay in future years 65_tc_897 aff'd 571_f2d_514 10th cir in estimating its unpaid_losses an insurance_company must comply with sec_1_832-4 which provides that every insurance_company to which this section applies must be prepared to establish to the satisfaction of the district_director that the part of the deduction for losses_incurred which represents unpaid_losses at the close of the taxable_year comprises only actual unpaid_losses these losses must be stated in amounts which based upon the facts in each case and the company's experience with similar cases represent a fair and reasonable estimate of the amount the company will be required to pay because target’s method_of_accounting cannot be determined and because the acquiring corporation’s method_of_accounting for unpaid_losses is not a correct method_of_accounting pursuant to sec_1_381_c_4_-1 permission is hereby granted to acquiring_corporation to account for its unpaid_losses in accordance with the requirements of sec_832 and sec_846 and sec_1_832-4 sec_1_381_c_4_-1 provides that t he adjustments necessary to reflect such change and such increase or decrease in tax shall be determined and computed in the same manner as if on the date of distribution or transfer each of the several corporations that were not using the method or combination of methods_of_accounting adopted pursuant to subdivision i or ii of this subparagraph had initiated a change in accounting_method plr-115007-09 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s sheryl b flum chief branch financial institutions products
